Citation Nr: 1538357	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-01 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than July 23, 2008, for additional compensation benefits for dependents.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel






INTRODUCTION

The Veteran had active military service from August 1966 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  In a January 1969 rating decision, the Veteran was granted service connection for residuals of multiple shell fragment wounds and assigned a combined rating of 40 percent, effective August 23, 1968.

 2.  Effective October 1, 1978, Public Law 95-479 amended 38 U.S.C.A. § 315 (now numbered 38 U.S.C.A. § 1115) to provide additional compensation for dependents for any veteran with service-connected disabilities rated not less than 30 percent. 
  
3.  In July 2009, the Veteran requested VA to review his award to determine why he was not provided additional benefits for his spouse and four children. 
 
4.  In an October 2009 letter, the RO notified the Veteran that his compensation award was amended to include additional benefits for his spouse, effective July 28, 2008, one year prior to the first date the RO received his claim.

5.  It is not shown that the correct facts were not before VA in the January 1969 RO decision or that governing statutory and regulatory provisions were incorrectly applied.




CONCLUSION OF LAW

The criteria for an effective date earlier than July 28, 2008, for a grant of additional compensation benefits for dependents have not been met.  38 U.S.C.A. §§ 1155, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.31, 3.105, 3.114, 3.400, 3.401 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As discussed below, the resolution of the appeal turns on the law as applied to the undisputed facts regarding the dates of receipt of claim and date entitlement arose.  As the appeal, decided below, turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the claim.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Additional Dependency Benefits

The Veteran contends an earlier effective date for additional dependency benefits is warranted, dating back to a change in the law on October 1, 1978, which allowed for additional benefits for dependents for veterans compensated at a disability rating of 30 percent or higher.  He argues that he never received any RO correspondence notifying him of this law and as a result, was not aware that he could be compensated for additional benefits due to his spouse and children.  He also generally argues that there was clear and unmistakable error in not awarding him the additional benefits for his dependents back to October 1, 1978.

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. § 1115.  Specific rates are provided for a veteran's spouse and children.  A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self-support; or (iii) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).  The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school. 38 C.F.R. §§ 3.503, 3.667. 

Generally, the effective date of an award of increased compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor. 38 U.S.C.A. § 5110(a).  The effective date for the award of additional compensation for a dependent is the latest of the following dates:  (1) Date of claim.  This term means the following, listed in their order of applicability: (i) Date of the veteran's marriage, or birth of his or her child, or adoption of a child, if the evidence of the event is received within one year of the event; otherwise. (ii) Date notice is received of the dependent's existence, if evidence is received within one year of VA's request; (2) Date the dependency arises; (3) Effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action; (4) Date of commencement of the veteran's award. 38 C.F.R. § 3.401(b). 

Governing VA regulations also provide that additional pension or compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved school and a claim for such benefits is filed within one year from the child's 18th birthday. 38 C.F.R. §§ 3.57(a)(iii), 3.667(a).  Pension or compensation based upon a course which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within 1 year from that date. 38 C.F.R. § 3.667(a)(2).

In Gold v. Brown, 7 Vet. App. 315 (1995) the United States Court of Veterans Appeals  (Court) determined that 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114(a)  govern factual circumstances such as in this case.  In Gold, as here, the issue was entitlement to an earlier effective date for a spousal dependency allowance.  The Court in Gold observed that subject to the provisions of 38 U.S.C.A. § 5101 where compensation is awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act and in no event shall such award or increase be retroactive for more than one year from the date of application.  See 38 U.S.C.A. § 5110 (g).  In other words, while entitlement begins from that date, payment of said benefits begins on the first day of the calendar month following the month in which the award became effective.  38 U.S.C.A. 
 § 5111; 38 C.F.R. § 3.31. 

The Veteran's rating for service-connected disability was 40 percent, effective August 23, 1968.  Effective October 1, 1978, Public Law 95-479 amended 38 U.S.C.§ 315  (now renumbered 38 U.S.C.A. § 1115 ) to provide additional compensation for dependents for any veteran with service-connected disabilities rated not less than 30 percent.  Therefore, the threshold criteria for basic entitlement to additional payment for dependents were met for the entire period on appeal.  38 U.S.C.A. § 1115.

The Board notes the RO awarded additional compensation for the Veteran's dependent spouse from July 28, 2008, one year prior to the date VA received his claim for increased compensation.  The Veteran seeks additional dependency benefits for his four children and wife from October 1, 1978, the date of law that provided for additional benefits for dependents for veterans rated at 30 percent disabled or more.  The Veteran stated that he never received any notice from VA of his right to apply for additional benefits as a result of the law and so he never submitted the required supporting documents or a VA Form 21-686c, Declaration of Status of Dependents.

After a review of all the lay and medical evidence of record, the Board finds that the undisputed evidence shows that the criteria for additional dependency benefits for the Veteran's wife, or an effective date earlier than July 28, 2008 for additional dependency allowance are not met.  Additionally, the Board notes that the Veteran has not disputed the additional dependency benefits received based on his children's school attendance, which were dated from the time the Veteran's children turned 18 years old.  Further, the Veteran does not contend, and the evidence does not show, that any of his children is a "helpless child" under VA regulatory criteria. 

The Veteran married his wife in August 1966 and his children were born in 1968, 1970, 1972, and 1975.  The Board notes that the Veteran had reported his wife as his dependent on his original claim for benefits in his September 1968 VA Form 21-526, Veteran's Application for Compensation or Pension.  However, the Veteran did not provide the supporting document required for dependency benefits and no correspondence was received by VA that can be construed as a claim for additional dependency benefits until July 2009. 

Here, the Veteran's claim for an earlier effective date specifically argues that there was clear and unmistakable error (CUE) in the RO not compensating him for his additional dependents, effective October 1, 1978.  Hence, the instant claim must be addressed based on the merits of the CUE allegations. 

An unappealed rating decision is final and binding based on the evidence of record at the time of such decision in the absence of CUE in the decision.  Where evidence establishes CUE in a prior decision, the decision will be reversed or amended. 38 U.S.C.A. §§ 5109A, 7105(c); 38 C.F.R. § 3.105(a). 

The Court has held that for there to be a valid claim of CUE either the correct facts, as they were known at that time, were not before the adjudicator or the legal provisions effective at that time were improperly applied; a mere difference of opinion in the outcome of the adjudication does not provide a basis to find that VA committed error during the adjudication process.  See Russell v. Principi, 3 Vet. App. 310   (1992) (en banc).  The Court has stated that CUE is the type of error which is "undebatable, so that it can be said that reasonable minds could only so conclude that the original decision was fatally flawed at the time it was made."  Id. at 313-14.  Therefore, in order for the Veteran's claim to succeed, it must be shown that either the facts or law compelled a substantially different conclusion.  Id. at 313  
 
In Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a breach of a duty to assist cannot constitute CUE and that "grave procedural error" does not render a decision of VA non-final.  The Federal Circuit, citing Caffrey v. Brown, 6 Vet. App. 377 (1994), also noted that a CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact, and that an incomplete record, factually correct in all other respects, is not CUE.  Id. at 1346. 

As noted, the Veteran contends that it was CUE for the RO not to give him an effective date from October 1, 1978, the effective date of Public Law 95-479, since he had notified VA of his marriage in September 1968 and VA throughout had the evidence necessary to grant him dependents' benefits from the effective date of the liberalizing law.  He also alleges VA has a duty to infer all claims that are suggested by record, and that he was denied due process and a right to notice because he was not informed of the liberalizing law in 1978. 

The Veteran's allegations that it was clearly and unmistakably erroneous for the RO not to make the addition of a dependency allowance retroactive further to the effective date of Public Law 95-479 lack legal merit.  38 C.F.R. § 3.114 provides that one year prior to the date of application is the earliest effective date allowed where an application for dependency status is received more than one year after a liberalizing law becomes effective.  There is no evidence the Veteran applied for dependency status prior to July 2009, and he does not claim otherwise.  Since the law went into effect in October 1978 and the Veteran did not file a claim for dependency status until July 2009, 38 C.F.R. § 3.114 precludes granting him an effective date pursuant to Public Law 95-479 prior to July 28, 2008.  Hence, there was no error of law or fact in the decision to grant him an effective date from July 28, 2008 for the addition of his spouse as a dependent. 

To the extent the Veteran alleges that it was CUE for the RO not to notify him in 1978 that he was entitled to additional benefits because of a liberalizing law and that he was denied due process as a result, this claim does not specifically allege error in the January 1969 rating decision, as this decision predates the 1978 law; and the only subsequent RO decision in the record is not final (i.e., the decision on appeal).  However, in an effort to fully address the Veteran's claim, the Board will address this argument. 

DVB Circular 21-78-10, issued in 1978, and providing guidance for the implementation of Public Law 95-479, stipulated that a preprinted computer letter would be sent as soon as possible (probably in mid-November 1978) to all veterans in receipt of compensation from 30 percent to 49 percent.  That letter advised that the new law provided compensation on account of a spouse, child or dependent for veterans having service-connected disability of 30 percent or more, and that if the claim for those benefits and necessary supporting evidence were received before October 1, 1979, the increased compensation for dependents would be effective from October 1, 1978.  Otherwise, the increased compensation would be available from the date of receipt of the evidence.  The reverse side of the letter contained a preprinted form which could be completed and returned to the RO.  

The Board recognizes that there is no copy of this letter in the Veteran's file.  Notably, his claims file also does not contain any indication that this letter was returned as undelivered.  The Court has held that neither Public Law 95-479 nor 38 U.S.C.A. § 1115 created a duty to notify potential beneficiaries of the change in the law regarding additional compensation benefits for dependents where a veteran's combined service-connected disability rating was 30 percent.  Gold v. Brown, 7 Vet. App. 315, 318-19   (1995).  Significantly, the Veteran's claim in 1968, on which he noted that he was married was submitted when the rating for the Veteran's service connected disability did not create eligibility for additional compensation for a dependent.  Once the liberalizing law became effective, the RO did not have a duty to review his claims file to determine whether the evidence showed he was already eligible under the liberalizing law.  Moreover, even if such a duty did exist, the Court has held that grave procedural error and a failure of the duty to assist cannot rise to the level of CUE.  See Cook, 318 F.3d at 1345-47. 

Hence, the January 1969 decision was entirely consistent with, and supported by, the evidence of record; was in accordance with governing law and regulations; and did not involve CUE.  Consequently, revision of this decision is not warranted, and an earlier effective date for additional monthly compensation for a dependent spouse is not warranted.

The Court has applied a presumption of regularity to all manner of VA processes and procedures official acts, and, "in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15   (1926)); see also Thompson v. Brown, 8 Vet. App. 169, 177-178   (1995) (applying the presumption of regularity to notice of a Board decision).  Clear evidence is required to rebut the presumption of regularity. See id; see also Baldwin v. Brown, 13 Vet. App. 1, 6 (1999); Mindenhall v. Brown, 7 Vet. App. 271 (1994).

In reviewing the evidence of record, the Board finds that the presumption of regularity has not been rebutted.  There is no evidence showing that the notice was undeliverable to the Veteran.  Even assuming arguendo that the 1978 notice letter was not sent to the Veteran, as noted, in Gold, supra, the Court held that VA was not under any duty to inform the Veteran of the change in the 1978 liberalizing law.  The Court upheld this decision in McCay v. Brown, 9 Vet. App. 183, 188 (1996) stating that a veteran who did not file dependency allowance application until 12 years after he first met the criteria pursuant to a new law could only obtain allowance no earlier than one year prior to date of application.

In order for a Veteran to receive a benefit paid or furnished under the laws administered by the Secretary, he must file a claim in the form prescribed by the Secretary. 38 U.S.C.A. § 5101  (2014); 38 C.F.R. § 3.151(a)  (2014). Hence, while the Veteran became entitled to additional disability compensation for dependence in October 1978, he did not submit a proper claim for such additional disability compensation until 2009.  As noted previously, in order for any VA benefits to be paid to any individual, a specific claim must be filed for such a benefit. 

Here, the effective date has been set as July 28, 2008, one year prior to the date he informally requested a review of his award for additional dependency benefits.  For these reasons, the Board finds that an effective date prior to July 28, 2008 for the award of dependency benefits for the Veteran's wife is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994).

The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425   (1994).  In such a case, where the law is dispositive, the claim must be denied due to a lack of legal merit.  See Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to an effective date earlier than July 23, 2008, for additional compensation benefits for dependents is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


